UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6500


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ALFREDO LEON-SANCHEZ,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:06-cv-00146-RLV)


Submitted:    September 3, 2009           Decided:   September 17, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfredo Leon-Sanchez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Alfredo     Leon-Sanchez          seeks       to      appeal   the      district

court’s order denying his Fed. R. Civ. P. 60(b) motion *                                      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West 2007) motion.                                 The order is not

appealable        unless       a     circuit          justice      or      judge     issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid       v.   Angelone,          369     F.3d       363,      369     (4th     Cir.    2004).

A certificate          of     appealability            will      not     issue      absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                   A prisoner satisfies this standard by

demonstrating          that    reasonable             jurists      would    find     that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district        court       is     likewise       debatable.            Miller-El       v.

Cockrell,        537   U.S.        322,    336-38       (2003);        Slack   v.    McDaniel,

529 U.S. 473, 484-85 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).            We have independently reviewed the record and

conclude that Leon-Sanchez has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss


       *
       We note that the motion was a proper Rule 60(b) motion,
not a second or successive § 2255 motion.        See Gonzalez v.
Crosby, 545 U.S. 524, 530-32 & n.4 (2005); United States v.
Winestock, 340 F.3d 200, 206-08 (4th Cir. 2003).



                                                  2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3